         Case 1:18-cv-02933-DLC Document 199 Filed 04/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :               18cv2933 (DLC)
 IN RE LONGFIN CORP. SECURITIES CLASS    :
 ACTION LITIGATION                       :                     ORDER
                                         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The plaintiff having approved on April 14, 2020, the form

of class notice provided by the Court on April 7, it is hereby

     ORDERED that by April 24, 2020, the plaintiff shall provide

the Court with the following:

     •    a proposed order certifying a class, with the appropriate
          detailed findings;

     •    a proposed plan and schedule for providing notice to the
          class;

     •    a proposal for the administrator of the class action;

     •    a proposed schedule for class members opting out of the
          class action;

     •    a proposed schedule for the completion of proceedings in
          this action that incorporates the Scheduling Order issued
          by this Court on December 30, 2019; and

     •    a final notice to the class, in the form that plaintiff
          will provide to the class.


Dated:       New York, New York
             April 20, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge
